DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 04/07/2022. Claims 1-14 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Hosoda et al. (US 2020/0055288) (Hosoda). 
Regarding claim 1, Yukawa discloses a pneumatic tire (title) comprising: a tread portion (3t) extending in a tire circumferential direction and having an annular shape (see Fig. 2); a pair of sidewall portions (3s) disposed on opposite sides of the tread portion (3t); and a pair of bead portions (3b) disposed toward the inside of the sidewall portions (3s) in a tire radial direction (see Fig. 1); wherein a sound absorbing member (4) is fixed via an adhesive layer to an inner surface (3i) of the tread portion (3t) along the tire circumferential direction ([0051]). Yukawa further discloses that the adhesive layer should have optimal properties at ordinary temperature, or 25 OC ([0054]). Yukawa further discloses that the sound absorbing member (4) has an elongation at break y of 200% or more in order to prevent the generation of cracks ([0050]) and enhance the durability of the sound absorbing member (4) ([0048]). Therefore, when the tire is at ordinary temperature, or 25 OC, which is within the temperature range of -20 OC to 80 OC described in claim 1, the elongation at break y of 200% of the sound absorbing member (4) satisfies the claimed relationships: y                         
                            ≥
                        
                     125 (25 + 100) and y                         
                            ≤
                        
                     490 (2*25 + 440).  Thus, a skilled artisan would have reasonable expectation that the sound absorbing member of Yukawa would satisfy the relationships y                         
                            ≥
                        
                     t + 100 and y                         
                            ≤
                        
                     2t + 440 when a temperature t of the sound absorbing member is at least in a range from -20 OC to 80 OC, as claimed in claim 1. Yukawa further discloses that the adhesive layer comprises a pressure-sensitive double-sided adhesive tape (15) ([0051]). Yukawa fails to disclose, however, that the adhesive layer has a total thickness of from 10 μm to 150 μm. 
Hosoda teaches a similar sound absorbing member (100) intended to be adhered to a tire with a pressure-sensitive double-sided adhesive tape ([0039]-[0040]). Hosoda further teaches that an effective thickness of the double-sided adhesive tape is from 40 μm to 60 μm ([0041]), thus reading on the claimed range of from 10 μm to 150 μm. 
It would have been obvious to one of ordinary skill in the art, with predictable results, to modify the adhesive tape disclosed by Yukawa to have the thickness taught by Hosoda, with no change to their respective function, for the purpose of adhering the sound absorbing member to the tire. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) has a hardness x of 10 to 250 N (Yukawa: abstract, [0044]). Specifically, modified Yukawa discloses an exemplary embodiment in which the sound absorbing member (Yukawa: 4) has a hardness x of 90 N and an elongation at break y of 490 % (Yukawa: see Ex. 6 in Table 2, [0080]), satisfying the claimed relationships: 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     880 (-21*90 + 2770), and x                         
                            >
                        
                     80. Modified Yukawa further discloses another exemplary embodiment in which the sound absorbing member (Yukawa: 4) has a hardness x of 110 N and an elongation at break y of 210 % (Yukawa: see Ex. 9 in Table 2, [0080]), satisfying the claimed relationships: 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     460 (-21*110 + 2770), and x                         
                            >
                        
                     80. Thus, a skilled artisan would have reasonable expectation that the sound absorbing member of modified Yukawa would satisfy the relationships 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     -21x + 2770, and x                         
                            >
                        
                     80 as claimed in claim 2. 
Regarding claim 4, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) has a volume of 0.4 to 20% of a cavity volume (Yukawa: V1) of the pneumatic tire (Yukawa: [0026]), overlapping the claimed range of 10% to 30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 5, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a single band-like body (Yukawa: see Figs. 1 and 3). Modified Yukawa further discloses that the band-like body forming the sound absorbing member (Yukawa: 4) is disposed straddling a tire equator (Yukawa: C) (Yukawa: see Fig. 3; [0029]). While the embodiment of the tire disclosed by modified Yukawa in Figs. 1-3 does not have a rectangular cross-sectional shape, modified Yukawa discloses that the cross-sectional shape of the sound absorbing member (Yukawa: 4) is not particularly limited, and a rectangular shape is adoptable from the viewpoints of productivity, durability, road noise reduction effect, and so on (Yukawa: [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member shown in the embodiment of the tire disclosed by modified Yukawa in the figures to have a rectangular cross-sectional shape from the viewpoints of productivity, durability, road noise reduction effect, and so on. 
Regarding claim 7, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa further discloses, as set forth above for claim 1, that the adhesive layer comprises a pressure-sensitive double-sided adhesive tape (Yukawa: 15) (Yukawa: [0051]). Thus, modified Yukawa satisfies all of the limitations in claim 7. 
Regarding claim 8, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a missing portion (see Modified Figure 2 below) in at least one section in the tire circumferential direction. 

    PNG
    media_image1.png
    730
    725
    media_image1.png
    Greyscale

Modified Figure 2, Yukawa
Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Hosoda et al. (US 2020/0055288) (Hosoda) as applied to claims 1 and 2 above, and further in view of Tanno et al. (US 2009/0053492) (of record) (Tanno '492). 
Regarding claims 3 and 9, modified Yukawa discloses all of the limitations as set forth above for claims 1 and 2, respectively. Modified Yukawa fails to disclose, however, that the sound absorbing member (Yukawa: 4) has a density of from 10 kg/m3 to 30 kg/m3 and that a number of cells of the sound absorbing member (Yukawa: 4) is from 30 cells/25 mm to 80 cells/25 mm. 
Tanno ‘492 teaches a substantially similar pneumatic tire ([0002]) comprising a tread portion (1) and a sound absorbing member (5) fixed via an adhesive to an inner surface of the tread portion (1) ([0040]). Tanno ‘492 further teaches that the sound absorbing member (5) has a density of from 10 to 30 kg/m3, suggesting the claimed density range of from 10 kg/m3 to 30 kg/m3, in order to effectively suppress damages to the sound absorbing member (5) ([0018]). Tanno ‘492 further teaches that the number of cells of the sound absorbing member (5) is from 40 cells/25 mm to 100 cells/25 mm, which overlaps the claimed range of from 30 cells/25 mm to 80 cells/25 mm, in order to balance a reduction in tear strength of the sound absorbing member (5) with lowered production stability ([0026]). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by modified Yukawa to have the density and number of cells of the sound absorbing member as taught by Tanno ‘492 because they would have had a reasonable expectation that doing so would effectively suppress damages to the sound absorbing member and balance a reduction in tear strength of the sound absorbing member with lowered production stability. 
Regarding claim 10, modified Yukawa discloses all of the limitations as set forth above for claim 9. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) has a volume of 0.4 to 20% of a cavity volume (Yukawa: V1) of the pneumatic tire (Yukawa: [0026]), overlapping the claimed range of 10% to 30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 11, modified Yukawa discloses all of the limitations as set forth above for claim 11. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a single band-like body (Yukawa: see Figs. 1 and 3). Modified Yukawa further discloses that the band-like body forming the sound absorbing member (Yukawa: 4) is disposed straddling a tire equator (Yukawa: C) (Yukawa: see Fig. 3; [0029]). While the embodiment of the tire disclosed by modified Yukawa in Figs. 1-3 does not have a rectangular cross-sectional shape, modified Yukawa discloses that the cross-sectional shape of the sound absorbing member (Yukawa: 4) is not particularly limited, and a rectangular shape is adoptable from the viewpoints of productivity, durability, road noise reduction effect, and so on (Yukawa: [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member shown in the embodiment of the tire disclosed by modified Yukawa in the drawings to have a rectangular cross-sectional shape from the viewpoints of productivity, durability, road noise reduction effect, and so on. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Hosoda et al. (US 2020/0055288) (Hosoda) as applied to claim 1 above, and further in view of Yugawa (JP 2005-262920 with English Machine Translation) (of record). 
Regarding claim 6, modified Yukawa discloses all of the limitations as set forth above for claim 1. Modified Yukawa fails to disclose, however, a center land portion disposed on the tread portion (Yukawa: 3t) on a tire equator (Yukawa: C) and continuously extending around the tread portion (Yukawa: 3t) around an entire tire circumference; and wherein the sound absorbing member (Yukawa: 4) comprises a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape; the first band-like body forming the sound absorbing member (Yukawa: 4) is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the venter land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction; the second band-like body forming the sound absorbing member (Yukawa: 4) is disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction; and the first band-like body forming the sound absorbing member (Yukawa: 4) and the second band-like body forming the sound absorbing member (Yukawa: 4) are separated from each other by 60% or greater of the width of the center land portion. 
Yugawa teaches a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 below) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) comprises a first band-like body (see Modified Figure 8 below) and a second band-like body (see Modified Figure 8 below), each one having a rectangular cross-sectional shape (see Modified Figure 8 below; [0030]); the first band-like body forming the sound absorbing member (9) is disposed on one side in a tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction (see Modified Figure 8 below); the second band-like body forming the sound absorbing member (9) is disposed on the other side in the tire lateral direction with respect to a position of 40% of a width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction (see Modified Figure 8 below); and the first band-like body forming the sound absorbing member (9) and the second band-like body forming the sound absorbing member (9) are separated from each other by 60% or greater of the width of the center land portion (see Modified Figure 8 below). Yugawa further teaches that this configuration of a first band-like body and a second band-like body as shown in Fig. 8 reduces the noise level of the tire while running and improves the high-speed durability of the tire by mitigating local and rapid temperature rise ([0049]; [0026]). 

    PNG
    media_image2.png
    389
    728
    media_image2.png
    Greyscale

Modified Figure 8, Yugawa
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by modified Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire.
Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Hosoda et al. (US 2020/0055288) (Hosoda) as applied to claim 2 above and further in view of Tanno et al. (US 2009/0053492) (of record) (Tanno '492) as applied to claim 11 above, and further in view of Yugawa (JP 2005-262920 with English Machine Translation) (of record). 
Regarding claim 12, modified Yukawa discloses all of the limitations as set forth above for claim 11. Modified Yukawa fails to disclose, however, a center land portion disposed on the tread portion (Yukawa: 3t) on a tire equator (Yukawa: C) and continuously extending around the tread portion (Yukawa: 3t) around an entire tire circumference; and wherein the sound absorbing member (Yukawa: 4) comprises a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape; the first band-like body forming the sound absorbing member (Yukawa: 4) is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the venter land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction; the second band-like body forming the sound absorbing member (Yukawa: 4) is disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction; and the first band-like body forming the sound absorbing member (Yukawa: 4) and the second band-like body forming the sound absorbing member (Yukawa: 4) are separated from each other by 60% or greater of the width of the center land portion. 
Yugawa teaches a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 above) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) comprises a first band-like body (see Modified Figure 8 above) and a second band-like body (see Modified Figure 8 above), each one having a rectangular cross-sectional shape (see Modified Figure 8 above; [0030]); the first band-like body forming the sound absorbing member (9) is disposed on one side in a tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction (see Modified Figure 8 above); the second band-like body forming the sound absorbing member (9) is disposed on the other side in the tire lateral direction with respect to a position of 40% of a width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction (see Modified Figure 8 above); and the first band-like body forming the sound absorbing member (9) and the second band-like body forming the sound absorbing member (9) are separated from each other by 60% or greater of the width of the center land portion (see Modified Figure 8 above). Yugawa further teaches that this configuration of a first band-like body and a second band-like body as shown in Fig. 8 reduces the noise level of the tire while running and improves the high-speed durability of the tire by mitigating local and rapid temperature rise ([0049]; [0026]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member as disclosed by modified Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire.
Regarding claim 13, modified Yukawa discloses all of the limitations as set forth above for claim 12. Modified Yukawa further discloses, as set forth above for claim 1, that the adhesive layer comprises a pressure-sensitive double-sided adhesive tape (Yukawa: 15) (Yukawa: [0051]). 
Regarding claim 14, modified Yukawa discloses all of the limitations as set forth above for claim 13. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a missing portion (see Modified Figure 2 above) in at least one section in the tire circumferential direction.
Response to Arguments
Applicant’s amendments to the Specification have overcome every objection previously set forth in the Non-Final Office Action Mailed January 7th, 2022. 
Applicant’s arguments, see Remarks, filed 04/07/2022, with respect to the rejection(s) of claim(s) 7 under 35 USC 103 over Yukawa (US 2009/0038726) in view of Tanno '942 (US 2009/0199942) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Yukawa (US 2009/0038726) in view of Hosoda et al. (US 2020/0055288) (Hosoda) as set forth in the above Office Action. 
However, regarding applicant’s arguments that Yukawa does disclose a thickness of the double-sided adhesive tape (15), examiner respectfully disagrees. While Yukawa does use the “5000NS” made by Nitto Denko Corporation as the adhesive tape in the Examples of the tire assembly, it is noted that the adhesive tape (10) disclosed by Yukawa is not limited to the tape used in the Examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123.  Furthermore, in Yukawa’s description of the adhesive tape (10) in paragraphs [0051]-[0054], Yukawa is silent as to a preferred thickness of the adhesive tape (10). Thus, one of ordinary skill in the art would not have limited the thickness of the adhesive tape (10) disclosed by Yukawa to the specific thickness of the “5000NS” tape used in the Examples. It is also noted that the 160 μm thickness of the “5000NS” tape, as cited by applicant, is substantially close to the claimed range of 10 μm to 150 μm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749